 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    PATRICK BLACKSHIRE,                                  No. 2:19-cv-1305-KJM-EFB PS
11                        Plaintiff,
12               v.                                        ORDER
13    OFFICER BRIGHT,
14                        Defendant.
15

16           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

17   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

18   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

19           Determining that plaintiff may proceed in forma pauperis does not complete the required

20   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

21   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

22   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

23   below, plaintiff’s complaint must be dismissed for failure to state a claim.

24           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

25   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

26   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   Corp. v. Twombly, 550 U.S. 544, 562-563, 570 (2007) (citing Conley v. Gibson, 355 U.S. 41
 2   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 3   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 4   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 5   relief above the speculative level on the assumption that all of the complaint’s allegations are
 6   true.” Id. at 555 (citations omitted). Dismissal is appropriate based either on the lack of
 7   cognizable legal theories or the lack of pleading sufficient facts to support cognizable legal
 8   theories. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
 9          Under this standard, the court must accept as true the allegations of the complaint in
10   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
11   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
12   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
13   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
14   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
15   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
16   which it rests.” Twombly, 550 U.S. at 555 (citing Conley, 355 U.S. at 47).
17          Plaintiff brings this action against the Sacramento City Police Department and police
18   officer Bright. ECF No. 1 at 4-5. The complaint’s allegations consist solely of the following
19   statement: “False Arrest, harrasment [sic], mistreatment Sunday 7-07-2019 on private property
20   use of force while I was calmly standing with arms tacked.” Id. at 5.
21          These allegations are too vague and conclusory to provide defendants with sufficient
22   notice of the factual basis for plaintiff’s claim(s). Jones v. Community Redev. Agency, 733 F.2d
23   646, 649 (9th Cir. 1984). Plaintiff must allege with at least some degree of particularity overt acts
24   which defendants engaged in that support plaintiff’s claim. Id. The allegations must be short and
25   plain, simple and direct and describe the relief plaintiff seeks. Fed. R. Civ. P. 8(a); Swierkiewicz
26   v. Sorema N.A., 534 U.S. 506, 514 (2002); Galbraith v. County of Santa Clara, 307 F.3d 1119,
27   1125 (9th Cir. 2002). Plaintiff has not alleged facts which, if presented to any defendant, would
28   adequately put them on notice as to what claims are being brought against them.
                                                         2
 1          Accordingly, plaintiff’s compliant must be dismissed for failure to state a claim. Plaintiff
 2   will be granted leave to file an amended complaint, if he can allege a cognizable legal theory
 3   against a proper defendant and sufficient facts in support of that cognizable legal theory. Lopez v.
 4   Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (district courts must afford pro se
 5   litigants an opportunity to amend to correct any deficiency in their complaints). Should plaintiff
 6   choose to file an amended complaint, the amended complaint shall clearly set forth the allegations
 7   against each defendant and shall specify a basis for this court’s subject matter jurisdiction. Any
 8   amended complaint shall plead plaintiff’s claims in “numbered paragraphs, each limited as far as
 9   practicable to a single set of circumstances,” as required by Federal Rule of Civil Procedure
10   10(b), and shall be in double-spaced text on paper that bears line numbers in the left margin, as
11   required by Eastern District of California Local Rules 130(b) and 130(c). Any amended
12   complaint shall also use clear headings to delineate each claim alleged and against which
13   defendant or defendants the claim is alleged, as required by Rule 10(b), and must plead clear facts
14   that support each claim under each header.
15          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
16   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
17   complete in itself. This is because, as a general rule, an amended complaint supersedes the
18   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
19   plaintiff files an amended complaint, the original no longer serves any function in the case.
20   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
21   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
22   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
23   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
24   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
25   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
26   III.   Conclusion
27          Accordingly, it is hereby ORDERED that:
28          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
                                                        3
 1          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
 2          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
 3   complaint. The amended complaint must bear the docket number assigned to this case and must
 4   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
 5   accordance with this order will result in a recommendation this action be dismissed.
 6   DATED: February 5, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
